Citation Nr: 0528462	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of the 
removal of the C5-6 disc, with anterior fusion and 
degenerative joint disease (formerly residuals of the removal 
of the C5-6 disc, with anterior fusion), currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, and from July 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia, which denied a claim for an 
evaluation in excess of 30 percent for service-connected 
residuals of the removal of the C5-6 disc, with anterior 
fusion (as formerly characterized).  A September 2003 RO 
decision granted an increased rating, to a 40 percent 
evaluation, for residuals of the removal of the C5-6 disc, 
with anterior fusion and degenerative joint disease 
(recharacterized to include degenerative joint disease).  

The Board remanded the appeal in February 2001 for 
development now complete.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim on appeal, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  

2.  The veteran's residuals of the removal of the C5-6 disc, 
with anterior fusion and degenerative joint disease, is 
characterized by evidence indicating motion of the cervical 
spine limited to 0 to 30 degrees of forward flexion, 
extension and lateral flexion, with pain at 10 degrees, X-ray 
evidence of mild degenerative arthritis, and overall 
impairment which does not equate to unfavorable ankylosis of 
the entire thoracolumbar spine.  

3.  The veteran's residuals of the removal of the C5-6 disc, 
with anterior fusion and degenerative joint disease, is not 
shown by any medical evidence of record to include pronounced 
intervertebral disc syndrome, persistent symptoms compatible 
with sciatic neuropathy, or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of the removal of the C5-6 disc, with anterior 
fusion and degenerative joint disease, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290 and 5293 (as 
in effect prior to September 26, 2003), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from September 
26, 2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal; the evidence that would be necessary to 
substantiate each of these claims on appeal; and whether each 
claim on appeal has been fully developed in accordance with 
the VCAA and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The veteran's claim for an increased rating (in excess of a 
30 percent evaluation) was denied in an RO decision of 
February 1999, prior to the enactment of VCAA in November 
2000.  A 40 percent evaluation was assigned by an RO decision 
of September 2003.  The RO provided notice of VCAA in October 
2003, January 2005 and February 2005, per the Board's 
February 2001 Remand.  These VCAA notice letters were issued 
after the initial RO decision to deny the claim on appeal, 
but prior to the readjudication of the claim in a July 2005 
supplemental statement of the case (SSOC).  The Board finds 
that any defect with respect to the timing of the VCAA 
notice, as to the claim for an increased rating on appeal, 
was harmless error for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claim on appeal, the VCAA had not been 
made law at that time.  VCAA notice was, however, provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, prior to issuance of the July 
2005 SSOC, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim on 
appeal was readjudicated in July 2005, and the veteran was 
provided with an SSOC.  The veteran has also been provided 
with every opportunity to submit evidence and argument in 
support of his claim on appeal, and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
submitting argument in August 2005 and September 2005, 
without identifying any additional evidence.  Viewed in 
context, the furnishing of the VCAA notice after the decision 
that led to the appeal did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Id., at 121.  Therefore, with 
respect to the timing requirement for the VCAA notice as to 
both claims on appeal, the Board concludes that to decide 
this appeal would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  In particular, all 
identified treatment records have been obtained.  
Additionally, the RO afforded the veteran VA or fee basis 
examinations in March 1998, August 2003 and June 2005.  

Although through his representation, the veteran argues that 
the most recent fee basis examination was incomplete or 
inadequate, the Board's review of both the orthopedic and 
neurologic examinations of June 2005 reveals no basis for the 
assertion.  Specifically and contrary to the September 2005 
argument of the veteran's representative, the June 2005 
examinations included range of motion testing, as well as a 
thorough review of the documented clinical history.  

The VCAA notices advised the veteran of his need to submit or 
identify medical evidence in support of each of his claim on 
appeal.  The veteran neither submitted such evidence, nor did 
he identify such evidence.  Rather, the VA assisted him by 
obtaining VA treatment records and fee basis examinations 
with nexus opinions, evidence which is not favorable to his 
claim.  The veteran has argued that the June 2005 fee basis 
examination was inadequate or inappropriate.  The Board finds 
no basis for the assertion.  Questions raised on VA 
examination in March 1998 and August 2003 were further 
clinically resolved in June 2005 without significant 
variation.  The veteran's characterization of the June 2005 
fee basis examination report being at odds with the August 
2003 VA examination report is faulty and without basis.  
These reports show clinical cervical spine findings 
warranting no more than a 40 percent evaluation under all 
applicable Diagnostic Codes.  Accordingly, with the above 
evidence of record, the claim on appeal is properly denied.  
See McManaway, 13 Vet. App. at 66.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2990).  

The record also indicates that the veteran was provided with 
a copy of the February 1999 and September 2003 RO rating 
decisions setting forth the general requirements of 
applicable law pertaining to evidence to support the claim on 
appeal.  The general advisement was reiterated in the 
Statement of the Case (SOC) dated in September 1999 and SSOCs 
dated in November 1999, September 2003, and July 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO, the fact that the veteran has pointed 
to no other evidence which has not been obtained, and that 
the numerous VA and fee basis examinations are adequate for 
an equitable evaluation of the claim on appeal, the Board 
finds that the record is ready for appellate review. 




The Merits of the Claim

The veteran argues that his cervical spine disorder is more 
disabling than is contemplated by the currently-assigned 40 
percent rating.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  


Where the record contains a medical opinion that a veteran's 
service-connected disorder is a contributory factor to a 
condition, and where there is no medical opinion separating 
the effects of the service-connected and nonservice-connected 
impairment, the benefit-of-the-doubt doctrine dictates that 
all such impairment be attributable to the service-connected 
condition.  See Mittleider v. Brown, 11 Vet. App. 181 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Pertaining to the disability at issue, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

In this matter, the veteran's primary assertion is that his 
cervical spine disorder includes neurologic symptoms, to 
include intervertebral disc syndrome of the cervical spine, 
with pain that radiates down from the neck into the arms and 
hands.   However, the clinical evidence of record does not 
support an evaluation in excess of 40 percent for the 
veteran's service-connected cervical spine disorder - in 
particular on the basis that competent, objective, clinical 
testing does not support the veteran's subjective reports.  

VA examination reports of March 1998, August 2003 and the fee 
basis examinations of June 2005 indicate limitation of motion 
of the cervical spine, with pain, and clinical determination 
that the veteran's service-connected spine disorder does not 
include IDS, or more than mild neurologic impairment, 
including radiculopathy, if any.  Specifically, on VA 
examination in March 1998, the examiner found that the 
veteran's service-connected cervical spine disorder included 
some residual loss of motion, pain and spondylosis of the 
cervical spine.  However, the associated neurologic 
examination did not note myelopathy or specific 
radiculopathy, and the examiner noted that the veteran's 
reported sensory changes in both upper extremities could not 
be accounted for by any single nerve root.    

VA orthopedic and neurologic examinations of August 2003 
noted that cervical spine range of motion was limited to 0 to 
10 degrees of extension due to pain, 0 to 20 degrees of 
flexion due to pain, 0 to 30 degrees of lateral bending on 
the right, with 0 to 25 degrees on the left and 0 to 40 
passively, and 0 to 30 degrees of rotation bilaterally.  
Strength was measured at 5/5 for abduction in the triceps, 
biceps, wrist flexors and extensors on the right, with 4+/5 
intrinsics on the right, 5/5 on the left for deltoid, 4/5 for 
the biceps, right extensors were 4+/5, 5/5 for the triceps, 
4+/5 for the wrist flexors and intrinsics.  Deep tendon 
reflexes of the triceps, biceps and brachioradialis were 1, 
with no reverse radial reflex bilaterally.  X-ray studies of 
the cervical spine reveled fusion of the C5-C6 with facet 
arthropathy.  

The VA examiner opined that the veteran had "some" left C6 
nerve impingement by clinical examination, with weakened 
biceps and wrist flexors.  However, sensation was intact in 
the median, radial and ulnar nerves, and the examiner 
recommended that further testing be undertaken to verify 
these findings through  magnetic resonance imaging (MRI) of 
the cervical spine before a final impression or diagnosis. 

The veteran was afforded a VA neurologic examination on 
August 15, 2003.  He denied any persistent weakness in the 
arms or legs.  Strength testing was again performed and the 
veteran was found to have 5/5 strength in both upper 
extremities.  The examiner noted that the veteran had some 
evidence of "mild" decreased sensation distally in the 
stocking-glove distribution, consistent with a peripheral 
neuropathy.  However, the examiner noted that two prior MRI's 
did not show any cord compression, and that there was no 
clear evidence of focal neurologic impairment other than mild 
peripheral neuropathy.  

An MRI was conducted a week later and an August 2003 VA 
examination addendum was obtained, which notes that the MRI 
had revealed a focus of myelomalacia at the C6 vertebral 
level and focal kyphosis related to the C5-6 anterior 
cervical fusion with some C4-5 foraminal stenosis secondary 
to facet arthropathy.  While the assessment was degenerative 
disease of the cervical spine, the veteran's reported 
weakness could not be accounted for by the MRI findings.  

On VA fee basis examinations in June 2005, the veteran 
asserted that he lost approximately three month per year from 
work on account of "pain," presumably a reference to 
cervical spine pain.  Nerve conduction studies were obtained, 
which revealed, "minimal" C5 and/or C6 nerve root 
irritation in the right side, normal in the left, with mild 
to moderately severe carpal tunnel syndrome on the right, and 
with borderline to mild ulnar compression at the elbow level, 
i.e., cubital tunnel syndrome.  

The orthopedic and neurologic examiners concluded that the 
veteran did not have intervertebral disc syndrome with 
chronic and permanent nerve root involvement, and that the 
veteran's carpal and cubital tunnel syndromes were unrelated 
to his cervical spine disorder.  

The June 2005 range of motion testing of the cervical spine 
revealed 0 to 30 degrees of flexion, extension, right and 
left lateral flexion, with pain at 10 degrees, and 0 to 50 
degrees of right and left lateral rotation with pain at 10 
degrees, with additional limitation due to pain, fatigue, 
weakness and lack of endurance after repetitive use.  Hand 
strength was "slightly" reduced on the right at 4/5 and 
normal on the left at 5/5.  The diagnosis was degenerative 
arthritis of the cervical spine, with no neurologic or 
functional impairment resulting from this disability.  

VA treatment records throughout this period show occasional 
treatment and routine follow-up visits for the veteran's 
cervical spine disorder, with numerous references to the 
control of pain with the use of pain medications.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  No rating in excess of 20 percent is available 
under Diagnostic Code 5003.  

Under criteria in effect prior to September 26, 2003, the 
limitation of motion of the cervical spine was evaluated 
under Diagnostic Code 5290.  However, no more than a 30 
percent rating was available for severe limitation of motion 
of the cervical spine, and this Diagnostic Code provides no 
basis for the grant of the claim on appeal.  Additionally, no 
more than a 40 percent evaluation was assignable for 
unfavorable ankylosis of the cervical spine under Diagnostic 
Code 5287.  No evidence of record indicates any ankylosis of 
the veteran's cervical spine, and as the veteran is already 
rated as 40 percent disabling for all periods of the appeal, 
this Diagnostic Code provides no basis for the grant of the 
claim on appeal.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

The September 2003 RO decision assigned a 40 percent 
evaluation for the veteran's cervical spine disorder under 
the former criteria (in effect prior to September 23, 2002) 
at Diagnostic Code 5293.  Under this Diagnostic Code, severe 
intervertebral disc syndrome (IDS), with intermittent relief 
warranted a 40 percent evaluation, and a 60 percent 
evaluation was assigned for pronounced IDS, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with intermittent relief.  

The Board has considered the revised provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which became effective 
September 23, 2002, pertaining to intervertebral disc 
syndrome (preoperatively or postoperatively), which mandate 
evaluation of the disorder on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation, for the period beginning on 
the effective date of such revisions.  Under the new schedule 
for rating spine disabilities effective from September 26, 
2003 (codified at 38 C.F.R. §§ 4.71a, Diagnostic Codes 5243), 
the criteria for rating intervertebral disc syndrome remained 
substantively unchanged from the rating criteria effective 
September 23, 2002.  

Under the revised criteria at Diagnostic Code 5243, IDS 
warrants a 40 percent evaluation for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 60 percent evaluation is assigned.  
Diagnostic Code 5243 includes Note (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  (Emphasis added).  

The Board finds that the criteria for a 60 percent rating are 
not met under the former and revised criteria for IDS, even 
assuming that the veteran's cervical spine disorder includes 
neurologic impairment.  See VA fee basis examinations of June 
2005, as well as VA examination of March 1998.  The evidence 
of record does not support a 60 percent evaluation under the 
former criteria for IDS, since the objective medical evidence 
of record shows that to the extent that the veteran's 
cervical spine disorder includes any neurologic impairment, 
such impairment is far from "pronounced," with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with intermittent relief, as required 
at Diagnostic Code 5293.  

VA examination reports of March 1998, August 2003 and June 
2005 uniformly demonstrate that to the extent that the 
veteran's cervical spine disorder includes any neurologic 
impairment, other than "mild" peripheral neuropathy (VA 
examination of August 2003) or "minimal" C5 or C6 nerve 
root irritation (fee basis examination of June 2005) such 
impairment is no more than that which is already contemplated 
by a 40 percent evaluation for "severe" IDS under the 
former criteria at Diagnostic Code 5293.  Moreover, the 
veteran's pain is reportedly controlled by use of pain 
medications, and the current evaluation adequately 
compensates the veteran, given the repeated comments of VA 
and non-VA examiners.  

Additionally, although on June 2005 fee basis examination the 
veteran asserted that his cervical spine disorder requires 
three months off from work every year, no medical evidence of 
record supports this assertion, and the criteria for a 60 
percent evaluation are not met under the revised criteria for 
IDS at Diagnostic Code 5243.  VA treatment records dated from 
1998 to the present fail to include any evidence of 
incapacitating episodes (and even if such episodes where 
shown, the evidence would additional have to show a total 
duration of at least 6 weeks during the past 12 months), as 
required by this revised Diagnostic Code provision.  To the 
contrary, VA treatment records show only occasional and 
routine treatment with symptoms relieved by pain medications.  
Additionally, repeated examinations from March 1998 to August 
2003 to June 2005 have resulted in limited clinical findings 
regarding the veteran's cervical spine-some limitation of 
motion due to pain with "mild" or "minimal" associated 
neurological findings-findings which fall far short of such 
impairment as to approximate pronounced IDS under the former 
criteria for IDS, and do not support the assertion of more 
than 6 weeks of incapacitating episodes under the revised 
criteria for IDS.  

The revised criteria for cervical spine arthritis similarly 
afford no basis for the claim on appeal.  Under the new 
schedule for rating spine disabilities effective from 
September 26, 2003 (codified at 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 - 5242), relative to cervical strain 
(Diagnostic Code 5237), spinal stenosis (Diagnostic Code 
5238), spinal fusion (Diagnostic Code 5241) and degenerative 
arthritis of the spine (Diagnostic Code 5242), a 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Because the veteran 
is not shown to have unfavorable ankylosis of the entire 
thoracolumbar spine, and because he is already rated as 40 
percent disabling, application of this provision is of no 
benefit to the veteran.  

The Board is unable to find a basis for an evaluation in 
excess of 40 percent for the veteran's cervical spine 
disorder under all applicable Diagnostic Codes, given the 
objective clinical findings of record.  The current 40 
percent evaluation adequately compensates the veteran, given 
the minimal clinical findings of pain and functional 
impairment clinically demonstrated by the medical evidence of 
record - even assuming that all neurological findings are the 
result of service-connected disability.  See VA fee basis 
examination reports of June 2005.  

The Board has additionally considered separate ratings for 
limited cervical spine motion with arthritis, apart from 
cervical nerve root irritation with peripheral neuropathy on 
the right.  However, separate evaluations would not exceed 
the current 40 percent evaluation.  That is, the veteran is 
not clinically shown to have any incapacitating episodes 
warranting a compensable evaluation Diagnostic Code 5243, a 
separate compensable evaluation is not warranted under 
Diagnostic Code 5003 for painful arthritis with limitation of 
motion, and no more than a 40 percent evaluation is warranted 
on account of limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less under Diagnostic 
Code 5243.  There is no clinical basis for a greater rating 
than that which is presently assigned, considering all 
applicable laws and regulations in a light most favorable to 
the veteran.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's cervical spine 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 

The Board finds that the 40 percent schedular evaluation in 
this case is not inadequate.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations for 
his cervical spine disorder, and his treatment has been 
usual.  The veteran has not offered any objective evidence of 
any increased symptoms due to his cervical spine disorder 
which would render impractical the application of the regular 
schedular standards. Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).





ORDER

The claim for an evaluation in excess of 40 percent for 
residuals of the removal of the C5-6 disc, with anterior 
fusion, degenerative joint disease and mild peripheral 
neuropathy, is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


